Citation Nr: 0201201	
Decision Date: 02/05/02    Archive Date: 02/11/02

DOCKET NO.  96-41 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
August 1969.  He was awarded the National Defense Service 
Medal, the Vietnam Service Medal, the Republic of Vietnam 
Campaign Medal Ribbon with Device, the Combat Infantryman 
Badge with one O/S Bar, and the Parachutist Badge.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1995 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
post-traumatic stress disorder and assigned a 50 percent 
evaluation.  The veteran has stated he wants a higher 
evaluation.

In October 1997, the Board remanded the claim for additional 
development and adjudicative actions.  In August 2000, the 
Board remanded the claim to have the RO schedule a hearing 
with a traveling section of the Board.

In November 2001, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.

The case has been returned to the Board for further appellate 
review. 


FINDING OF FACT

Post-traumatic stress disorder is manifested by demonstrable 
inability to obtain or retain employment and total social 
impairment.



CONCLUSION OF LAW

The criteria for a 100 percent evaluation for post-traumatic 
stress disorder have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the March 1995 rating decision on appeal, 
the January 1996 statement of the case, and the April 1996, 
May 1997, and April 2000 supplemental statements of the case, 
the RO informed the veteran of the evidence necessary to 
establish an evaluation in excess of 50 percent for post-
traumatic stress disorder.  In the January 1996 statement of 
the case, the RO also included the pertinent regulations and 
criteria that applied to the veteran's claim for an increased 
evaluation for his service-connected disability at that time.  
The Board notes that the criteria for mental disorders was 
changed in 1996.  In the May 1997 supplemental statement of 
the case, the RO provided the veteran with the new criteria 
for mental disorders.  Correspondence copies of these 
determinations were mailed to the veteran's accredited 
representative, the Disabled American Veterans.  These 
determinations were not returned by the United States Postal 
Service as undeliverable, and thus the veteran and his 
representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

Additionally, the veteran reported having received treatment 
from the VA medical facility in Hilo, Hawaii, and in 
Portland, Oregon.  The record reflects that the RO has 
obtained the treatment reports, including the hospitalization 
reports, from both facilities.  The veteran has not alleged 
that there are any additional medical records related to 
treatment for post-traumatic stress disorder that have not 
been associated with the claims file.  Finally, in accordance 
with its duty to assist, the RO had the veteran undergo two 
VA examinations related to his claim.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

II.  Decision

The veteran filed his claim for service connection for post-
traumatic stress disorder in December 1993.

A March 1994 VA psychiatric evaluation report shows that the 
veteran reported that since returning from Vietnam, he had 
had a number of jobs and was frequently fired due to violent 
or other "acting up" behavior.  The examiner stated the 
veteran had significant psychomotor retardation during the 
examination.  He stated that the veteran appeared tired and 
haggard.  The veteran reported chronic insomnia "ever since 
Vietnam" and declined treatment with sleeping agents.  He 
also reported frequent flashbacks, intrusive thoughts, 
nightmares, and distressing memories related to his Vietnam 
experience.  The examiner stated that the veteran was easily 
startled, but enjoyed seeing movies related to Vietnam 
because it would get him "charged up."  The veteran 
reported that when he lived in the Pacific Northwest, he had 
a machine gun that he would shoot off randomly and for 
"release."  The examiner stated that the veteran's thought 
processes and release were linear and goal directed.  He 
stated that some of the veteran's flashbacks had the quality 
of visual hallucinations.  The examiner noted that there was 
evident paranoid ideation.  He stated the veteran's affect 
was somewhat constricted with a depressed mood.  He noted the 
veteran became tearful when describing some emotionally 
charged incidents.  The veteran admitted to homicidal 
ideation, although not directed towards anyone specifically.  
He denied suicidal ideation.  The examiner stated that 
insight was fair in that the veteran recognizes he has a 
problem, but noted that the veteran was reluctant to seek 
help.  He stated the veteran was, cognitively, grossly intact 
and oriented times three.  The examiner entered diagnosis of 
severe post-traumatic stress disorder and major depressive 
disorder.  He entered a Global Assessment of Functioning 
(GAF) score of 40-50.  

The examiner stated that the veteran had been functioning 
marginally since his discharge from the military.  He stated 
the veteran had chronic problems with interpersonal 
relationships cumulating in a divorce and limited social 
contact.  He added the veteran was unable to trust others and 
preferred not to socialize in large crowds.  The examiner 
stated that the veteran was having daily symptoms of post-
traumatic stress disorder.

A June 1995 VA hospitalization summary report shows that the 
veteran was hospitalized for four days.  It was noted that 
the veteran complained of sadness, pessimism, guilt, social 
withdrawal, work difficulty, hallucinations, and sleep 
disturbance.  The examiner stated that at admission, the 
veteran appeared mildly depressed.  He added there was no 
evidence of a thought disorder or cognitive impairment and 
that the veteran denied suicidal/homicidal ideation.  The 
examiner noted that the veteran underwent psychological 
testing.  The discharge diagnosis was post-traumatic stress 
disorder.  The examiner entered a GAF score of 51-60.

A December 1995 VA hospitalization summary report shows that 
the veteran was hospitalized for approximately two months.  
At admission, the examiner stated that the veteran revealed 
mild depression with no evidence of danger to self or others, 
psychotic thought processes or content, or cognitive 
impairment.  It was noted that the veteran had very strong 
defenses, would minimize his feelings, and had difficulty 
reaching out for support from individual staff and peers.  
The examiner stated that the veteran gained insight into his 
post-traumatic stress disorder.  He stated that at the time 
of the veteran's discharge from the hospital, he could resume 
all preadmission activities and work-related functions 
following a period of convalescence leave.  The discharge 
diagnosis was post-traumatic stress disorder with a GAF score 
of 41-50.

In a January 1996 letter, the VA psychiatrist stated that the 
veteran needed a 90-day period for convalescence for the 
service-connected post-traumatic stress disorder.

A March 1996 VA psychiatric evaluation report shows that the 
veteran reported having nightmares about Vietnam several 
times a week.  He reported persistent avoidance through 
emotional numbness, detachment from others, and social 
isolation.  He stated he still evidenced hyperarousal by poor 
concentration, hypervigilance, and was easily angered.  The 
examiner stated that the veteran spoke easily and freely and 
was oriented times four.  He stated the veteran's mood was 
"okay" and his affect was full and reactive and only rarely 
irritable.  Stream of thought was noted to be logical and 
coherent without loosening of association or flight of ideas.  
The examiner stated that the veteran did not report suicidal 
or homicidal ideation and no auditory or visual 
hallucinations.  The examiner entered a diagnosis of post-
traumatic stress disorder and a GAF score of 50, which he 
noted was probably the best in the past year.  He stated that 
it seemed as though the veteran had a good work history but 
had lost jobs because of his angry outbursts.

An August 1996 VA outpatient treatment report shows that the 
veteran reported feeling frustrated and having an episode of 
acting out with some workers in his apartment building.  He 
stated that he did not strike out but admitted to yelling and 
waving his arms.  The veteran expressed not knowing how to 
deal with this sort of behavior, as it would take him a great 
deal of time to de-escalate.  He stated he had been very 
intense and rigid since Vietnam and that he could not stop 
it.  The examiner entered the diagnosis of post-traumatic 
stress disorder and noted to rule out obsessive compulsive 
disorder.

In a separate August 1996 treatment report, the examiner 
stated that the veteran was very avoidant and numbed out his 
feelings.  She stated that as a result of this, the veteran 
had numbed out any good feelings that may have happened 
otherwise.  The veteran reported being plagued by violent 
feelings.  The examiner entered a diagnosis of post-traumatic 
stress disorder and a GAF score of 50.

A September 1996 VA hospitalization summary report shows that 
the veteran was hospitalized for one month.  The veteran was 
noted to be sad and angry.  His thoughts were described as 
linear and goal directed.  Judgment and insight were stated 
to be good, and his affect was described as pleasant.  The 
veteran reported suicidal ideation and occasional homicidal 
ideation.  The also reported flashbacks.  The examiner noted 
that at discharge, the veteran's condition was improved.  The 
final diagnosis was post-traumatic stress disorder.

In a September 1996 letter, a VA psychiatrist stated that she 
had been seeing the veteran since August 1996.  She stated 
that he had a great deal of difficulty with anger, cynical 
hostility, and nightmares.  She stated that the veteran was 
seen three times, at which time, he was hospitalized.  The 
psychiatrist stated that the veteran appeared to be more 
stable at this time.  She noted that he was moving out of 
Hawaii and hoped that the veteran would continue treatment 
elsewhere.  

VA treatment reports, dated from February 1997 to November 
1997 show treatment for post-traumatic stress disorder.  In 
March 1997, the examiner stated that the veteran's post-
traumatic stress disorder was "seriously disabling."  

An October 1999 VA psychiatric evaluation report shows that 
the veteran reported that following his 1996 hospitalization, 
he attempted to work but did quite poorly.  He stated that he 
injured himself at work as a result of poor concentration, 
which he stated could be related to the medication he was 
taking for his post-traumatic stress disorder.  The veteran 
reported that he left Hawaii because he was no longer able to 
support himself.  He stated that he had been having 
considerable difficulty with a variety of post-traumatic 
stress disorder symptoms.  The veteran stated he was unable 
to sleep, being frequently awakened by nightmares, most of 
which are recollections of his experiences in Vietnam.  He 
stated this happened approximately every other night.  The 
veteran described night sweats, high anxiety, and not being 
able to go back to sleep.  He stated he had intrusive 
thoughts and flashbacks.  The examiner stated that  the 
veteran had a strong feeling of detachment from others and 
would go out of his way to avoid situations where he may be 
forced into contact with others.  The veteran described a 
constriction of his feelings and an effort to avoid closeness 
with anyone else.  He stated he had considerable difficulty 
controlling anger, which has caused him to have to quit a job 
or get fired from a job.  The veteran stated that he had poor 
concentration and could not get through a newspaper without 
losing track of the content.  He described hypervigilance at 
all times and a suspiciousness of other people.  The veteran 
reported that in the past year he had experienced suicidal 
thoughts on several occasions but had not developed any 
detailed plan, although he noted that he would use a gun.  He 
stated that this was strong enough that he actually gave away 
all of his guns to avoid the temptation.

The examiner stated that the veteran had had considerable 
difficulty finding gainful employment.  He stated that in the 
past year, the veteran had attempted to work as a carpenter, 
his regular occupation, at a high school but had become 
extremely anxious because the kids were frequently around 
him.  The veteran reported that he walked off the job.  He 
stated that this was the only time he had attempted to work 
in the past year, although similar episodes had occurred 
since his return from Vietnam.  The examiner stated that at 
the present time, the veteran was unable to work at anything 
except simple jobs, such as chopping firewood.  He added that 
the veteran was not able to function socially.  The veteran 
had denied having any friends and stated that he spent most 
of his time alone around his property.

The examiner stated that the veteran was well groomed and was 
cooperative during the interview.  He stated the veteran's 
thoughts were intact and that there was no evidence of 
incoherence, blocking, looseness of associations, flight of 
ideas, or tangential or circumstantial thinking.  He noted 
the veteran had some suspiciousness but that he did not 
appear to be paranoid or psychotic.  The examiner described 
the veteran's mood as euphoric.  He stated the veteran seemed 
to be well oriented and displayed no evidence of poor 
judgment.  The examiner entered a diagnosis of chronic post-
traumatic stress disorder and a GAF score of 45.  As to the 
GAF score, the examiner stated that the veteran displayed 
serious impairment in his social and occupational functioning 
and had essentially no friends.  He added that the veteran 
was unable to keep a job and had had suicidal ideation on 
more than one occasion during the past 12 months.  The 
examiner entered the following conclusion:

[The veteran] clearly meets the criteria 
for post traumatic stress disorder (both 
DSM-IIIR and IV).  He has experienced 
considerable difficulty in obtaining work 
and at the present time is essentially 
unable to work in his regular occupation 
as a carpenter.  The problems with 
gainful employment do appear to be 
directly related to the symptoms of post 
traumatic stress disorder.  He is unable 
to function in the presence of others.  
He has difficulty controlling anger.  He 
is suspicious and hypervigilant.  
Attempts at working in the recent past 
have been unsuccessful, resulting in his 
walking off the job, leaving his tools 
behind.  Presently, the only work he has 
been able to do is chopping wood, for 
which he is paid very little money.  
Likewise, the patient's social capacity 
is extremely limited.  He is essentially 
alone at this point in time, with no 
friends or other associations.  Even 
coming for this examination was viewed as 
extremely stressful; and to some extent 
he avoids the medical clinic for the same 
reason.  There are no other apparent 
psychiatric disorders which could account 
for his difficulty with employment.

At the November 2001 hearing before the undersigned, the 
veteran testified that he was not seeking regular treatment 
because it was not helping him.  He stated he had not worked 
in two years, noting that he had lost control at his last 
job, which was not a good reaction.  He stated that his 
normal day consisted of waking up all night long with 
nightmares.  The veteran testified he had very little social 
activity and that he talked with some non-veterans.  He 
stated he slept with a gun under his bed and would "cruise" 
his property both before he would go to bed and when he got 
up in the morning.  The veteran stated he avoided crowds.  He 
stated he had been married but was divorced now.  The veteran 
reported that following his return from Vietnam he had a hard 
time holding down a job.  He stated that his best job was a 
fire fighter, but that it became too dangerous for him to do.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for post-
traumatic stress disorder.  This matter therefore is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The United States Court of Appeals for 
Veterans Claims (the Court) has observed that in the latter 
instance, evidence of the present level of the disability is 
of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), 
and that as to the original assignment of a disability 
evaluation, VA must address all evidence that was of record 
from the date the filing of the claim on which service 
connection was granted (or from other applicable effective 
date).  See Fenderson, 12 Vet. App. at 126-127.  Accordingly, 
the evidence pertaining to an original evaluation might 
require the issuance of separate, or "staged," evaluations 
of the disability based on the facts shown to exist during 
the separate periods of time.  Id.

The criteria for mental disorders were amended in November 
1996.  The Board must consider both criteria in making its 
determination.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (when regulation changes after claim has been filed 
but before appeal process has been completed, version most 
favorable to claimant will apply).  The Board will report 
both the pre-November 1996 and post-November 1996 criteria 
for post-traumatic stress disorder, but only at the 
100 percent evaluation, as the Board is granting a 
100 percent evaluation and reporting the disability 
evaluations less than 100 percent is unnecessary.

The pre-November 1996 criteria for the 100 percent evaluation 
are as follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment.

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996)

The post-November 1996 criteria for the 100 percent 
evaluation are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.132, Diagnostic Code 9411 (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having reviewed the evidence of record, the Board finds 
that the evidence supports the grant of a 100 percent 
evaluation for post-traumatic stress disorder.  The veteran 
has essentially no social life and he is demonstrably unable 
to work.  In March 1994, the examiner stated that the 
veteran's post-traumatic stress disorder was severe.  The 
veteran reported frequent flashbacks, intrusive thoughts, 
nightmares, and distressing memories of Vietnam.  The 
examiner stated that the veteran had been functioning 
"marginally" since his discharge from the military and had 
chronic problems with interpersonal relationships.  The 
veteran was hospitalized from October 1995 to December 1995 
for treatment for post-traumatic stress disorder.  

In March 1996, the veteran reported emotional numbness, 
detachment of others, and social isolation.  The examiner 
stated that the veteran had lost jobs as a result of his 
angry outbursts.  In September 1996, the veteran reported 
suicidal ideation and occasional homicidal ideation.  
Treatment reports in 1997 show findings that the veteran's 
post-traumatic stress disorder was seriously disabling and 
that he was consumed in his post-traumatic stress disorder 
symptoms.  Finally, in October 1999, the VA examiner stated 
that the veteran was essentially unable to work and unable to 
function socially.  The Board finds that the above-described 
facts establish that the post-traumatic stress disorder is 
100 percent disabling.

This determination is supported by the assignment of GAF 
scores ranging from 40 to 60, but the majority of the scores 
have been between 41 and 50.  Although the GAF score does not 
fit neatly into the rating criteria, the GAF score is 
evidence, which the Court has noted the importance of and 
defined the terms of the GAF score.  Carpenter v. Brown, 8 
Vet. App. 240 (1995).  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  GAF 
scores of 41 to 50 are defined as "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  (Emphasis added.)  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (discussing a GAF score of 
50).

The Board finds that the veteran is unemployable.  It is 
clear from the record that he has worked during the appeal 
period; however, it is not clear whether he was gainfully 
employed.  Resolving doubt for the veteran, the Board finds 
that the evidence supports a finding of unemployability.  See 
Johnson v. Brown, 7 Vet. App. 95, 99 (1994) (if post-
traumatic stress disorder disability meets one of the 
criteria (of the old criteria), then a 100 percent rating is 
required).  The finding that the veteran's service-connected 
post-traumatic stress disorder is 100 percent disabling is 
also based upon the undersigned Board Member's observation of 
the veteran at the November 2001 hearing.  It was clear that 
the veteran has basically isolated himself from the 
community.  His demeanor at the hearing was that of a person 
who did not like social interaction.  The undersigned Board 
Member found the veteran's testimony to be very credible.  

Comparing the old criteria to the new criteria, the Board 
believes that the old criteria are more favorable to the 
veteran's claim.  As cited above, in Johnson, the Court held 
that if a veteran's psychiatric disorder met one of the 
criteria (of the old criteria), then a 100 percent evaluation 
was required.  Johnson, 7 Vet. App. at 99.


ORDER

Entitlement to a 100 percent evaluation for post-traumatic 
stress disorder is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

